               Case 3:19-cv-00256-WHA Document 93 Filed 03/04/20 Page 1 of 1




1
                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
2

3
     SIDNEY NAIMAN and DEBORAH                       )   Case No.
4    SCHICK, individually and on behalf of all       )
     others similarly situated,                           3:19-cv-00256-JSC
5                                                    )
     Plaintiffs,                                     )
6
                                                     )
7            vs.                                     )   PROPOSED ORDER TO DISMISS
                                                     )   WITH PREJUDICE AS TO
8
     FREEDOM SOLAR SERVICES, INC,                    )   PLAINTIFF AND WITHOUT
9    FREEDOM FOREVER, LLC and DOES 1
                                                     )   PREJUDICE AS TO CLASS
     through 10, inclusive, and each of them,            CLAIMS.
10                                                   )
     Defendant.                                      )
11
                                                     )
12

13
             IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
14
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
15
     without prejudice as to the Putative Class alleged in the complaint, pursuant to
16
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
17
     costs and attorneys’ fees.
18                                                            March 4, 2020.
                                                  Dated this ____________________
19

20

21
                                         _______________________________
22
                                               Honorable Willian Alsup
23                                             United States District Judge
24

25

26

27

28




                                       [Proposed]Order to Dismiss - 1
